Citation Nr: 0213008	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  99-21 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for psychiatric disability.  


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from July 1974 to February 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2002, the appellant failed to appear at the RO 
for a video conference which had been scheduled in response 
to his request after he had been properly notified in writing 
of the time and place to report for this video conference.  
In August 2002, he failed to appear for a Travel Board 
hearing at the RO which had also been scheduled in response 
to his request after he had been notified in writing of the 
time and place to report for this hearing.  

The Board also notes in passing that a claim by the appellant 
seeking VA pension benefits was denied by rating action dated 
in March 2001, and that the current record does not show that 
he has initiated an appeal from that determination.  


FINDINGS OF FACT

1.  Entitlement to service connection for psychiatric 
disability was last denied by an unappealed rating action 
dated in May 1996.  

2.  Evidence received since the May 1996 decision is 
cumulative or duplicative of the evidence previously of 
record or is not so significant by itself or in the context 
of the evidence previously of record that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim seeking service connection for psychiatric disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA are applicable to the 
present appeal.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the veteran's claim to reopen, 
which was received long before that date.  

The record reflects that the RO has informed the appellant of 
the evidence and information needed to substantiate the claim 
to reopen through letters (see, e.g., the RO's letter to the 
appellant dated February 5, 2002), the statement of the case 
and supplements thereto.  In addition, the RO has obtained 
all identified evidence pertinent to the claim to reopen.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim to reopen, and the Board 
is also unaware of any such outstanding evidence or 
information.  

In sum, the facts pertinent to this claim to reopen have been 
properly developed, and no further action is required to 
comply with the VCAA or the implementing regulations.  
Accordingly, the Board will decide the claim to reopen.  

II.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

Service incurrence or aggravation of a psychosis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001). 

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Entitlement to service connection for a nervous condition was 
initially denied by unappealed rating action dated in August 
1978.  The evidence of record at that time, including the 
service medical records, indicated that, although the 
appellant had been evaluated in April 1975 during service for 
an acute adolescent adjustment reaction, this condition had 
resolved by the time of his separation from service in 1978 
since the psychiatric evaluation reported on his separation 
medical examination at that time was normal.  Likewise, VA 
outpatient treatment records dating from April-June 1978, 
shortly after service, reflected a psychiatric assessment of 
a questionable borderline personality disorder and a 
questionable impulsive personality with questionable organic 
components.  Thus, the presence of a chronic acquired 
psychiatric disability was not demonstrated by competent 
medical evidence at any  time during service or afterward. 

The appellant's claim was later reopened when new and 
material evidence in the form of additional service records 
(pertaining to the circumstances surrounding the appellant's 
administrative separation from service for unsuitability) 
were received, but this reopened claim was then again denied 
by an administratively final rating action dated in June 
1990.  The new evidence continued to refer only to a 
personality disorder as the appellant's only chronic 
psychiatric disorder in service and until May 1989, when an 
Axis I diagnosis of an Impulse Control Disorder was reported 
in private medical records received from the Connecticut 
Mental Health Center (CMHC).  The evidentiary record at this 
time did not include any competent medical evidence of the 
presence of an acquired psychiatric disorder within one year 
of the veteran's discharge from service or of a nexus between 
any current acquired psychiatric disorder and the veteran's 
active service.  

A subsequent attempt by the appellant to reopen this claim 
was denied by a final rating action dated in May 1996.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  

The evidence received since the May 1996 rating action 
includes additional medical records from CMHC dating from 
1983 to 1992, which document postservice treatments for 
psychiatric disability variously diagnosed as atypical 
paraphilia with an antisocial personality disorder (September 
1983), an atypical impulse control disorder with a 
narcissistic personality disorder with prominent antisocial 
traits and a borderline personality disorder (May-June 1985, 
December 1985 & June 1986), an atypical impulse control 
disorder with narcissistic personality disorder (April-May 
1986), an impulse control disorder with a personality 
disorder not otherwise specified (December 1990), or an 
intermittent explosive disorder, sometimes with a personality 
disorder not otherwise specified (February 1989, January & 
November 1991, & August 1992).  

Additional VA outpatient treatment records dating up to 
August 2000 have also been received.  These medical records 
reflect outpatient treatments primarily for a variety of 
physical ailments, but they also reflect ongoing treatment 
with Prozac for depression.  

None of the medical evidence received since the May 1996 
rating action suggests that any currently present acquired 
psychiatric disorder is etiologically related to military 
service or was manifested within one year of the veteran's 
discharge from service.  Therefore, it is not so significant 
alone or in the context of the evidence previously of record 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board has therefore concluded that 
new and material evidence to reopen the claim seeking service 
connection for psychiatric disability has not been received, 
and that the claim will not be reopened at this time.  


ORDER

The Board having determined that new and material evidence 
has not been submitted, reopening of the claim seeking 
service connection for psychiatric disability is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

